DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 10/27/2022.
Claims 1-16, 24 and 26-38 are pending.  Claims 8-16 are withdrawn. Claims 17-23 and 25 are cancelled. Claims 31-38 are new. Claims 1 and 24 are currently amended.  Claims 1, 24 and 31 are independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
Response to Arguments
Applicants’ arguments and amendments, filed 10/27/2022, with respect to 112 Rejections, as indicated in line number 1 of the office action mailed 7/28/2022, have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicants' arguments and amendments, filed 10/27/2022, with respect to independent claims 1 and 24, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior art of Stelzl as noted below in the rejection of independent claims 1 and 24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 24, 26-27, 29-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Stelzl et al. (US 2006/0249802 A1, hereinafter “Stelzl”) in view of Riviere et al. (US 2019/0190606 A1, hereinafter “Riviere”) and Hino et al. (US 2019/0131210 A1, hereinafter “Hino”).
Regarding independent claim 1, Figure 7 of Stelzl discloses a chip scale package (CSP), comprising: 
a die C (“chip”- ¶0051); 
a conductive terminal B (“bump connections” - ¶0051; see Fig. 2 for notation) coupled to the die C; and 
a non-conductive coat F (“film”, which comprises a non-conductive composition- ¶¶0032-0033, 0052) including a top portion covering a backside (i.e., top side of C) of the die C and a sidewall portion covering a sidewall (i.e., sidewall of C) of the die C, the non-conductive coat F having a thickness of less than 45 microns (¶¶0032-0033), the sidewall portion of the non-conductive coat F having a thickness on the sidewall of the die C and the top portion having a width corresponding to a sum of a width of the die C and twice of the thickness of the sidewall portion, wherein a strip SC (“structuring line”- ¶0054; see Fig. 5 for notation) of the sidewall of the die C is exposed and the sidewall portion does not extend over the strip SC of the sidewall.
Stelzl does not expressly disclose wherein the die is a semiconductor die.
Riviere discloses a semiconductor package comprising a die, which is a semiconductor die, since it comprises semiconductor material (¶0034).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stelzl such that the die comprises a semiconductor material, and thereby is a semiconductor die as taught by Riviere for the purpose of utilizing a suitable and well-known configuration and composition of a die which is well known in the art (Riviere ¶0034). Thus, in the combined teachings of Stelzl and Riviere die C is considered a semiconductor die C.
The combined teachings, particularly, Stelzl does not expressly disclose the non-conductive coat having a uniform thickness on the sidewall of the semiconductor die.
Figure 1 of Hino discloses a coat 13, 15 (“bonding members”- ¶0029) having a uniform thickness on a sidewall (i.e., top sidewall) of a semiconductor die 2, 3 (“semiconductor devices”- ¶0019) (¶0029).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of the combined teachings such that the non-conductive coat, which is analogous to the coat in Hino, has a uniform thickness along its coverage of the semiconductor die as taught by Hino for the purpose of utilizing a suitable and well-known configuration of the coat element which improves the reliability of the coat element (Hino ¶0029). Thus, in the combined teachings including Hino it is taken that the non-conductive coat F has a uniform thickness in areas where the non-conductive coat F is formed on the semiconductor die C, which includes the sidewalls and the backside of the semiconductor die C.
Regarding claim 2, Figure 7 of Stelzl discloses wherein the CSP comprises a wafer level CSP (WCSP), since a plurality of the semiconductor die C on the carrier T are processed together, which can be interpreted as a reconstituted wafer, prior to singulation (¶0037).
Regarding claim 4, the combined teachings, particularly Figure 7 of Stelzl discloses wherein the uniform thickness of the sidewall portion of the non-conductive coat F ranges from 1-10 µm (¶0032), which overlaps the claimed range of “2 microns to 6 microns”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  
Regarding claim 5, the combined teachings, particularly Figure 7 of Stelzl discloses wherein the non-conductive coat F is to block at least one type of light from entering the semiconductor die C, since coat F is structured using laser (¶0038) which would inherently require coat F to block a type of light (i.e., laser) from entering die C.
Regarding independent claim 24, Figure 7 of Stelzl discloses a package, comprising: 
a die C (“chip”- ¶0051);  
a conductive terminal B (“bump connections” - ¶0051; see Fig. 2 for notation) coupled to an active surface (i.e., bottom surface of C) of the die C; and 
a non-conductive coat F (“film”, which comprises a non-conductive composition- ¶¶0032-0033, 0052) including a first portion covering a backside (i.e., top side of C) of the die C and a second portion covering a sidewall of the die C, the second portion of the non-conductive coat F having a thickness on the sidewall of the die C and the first portion having a width corresponding to a sum of a width of the die C and twice of the thickness of the second portion, wherein a strip SC (“structuring line”- ¶0054; see Fig. 5 for notation) of the sidewall of the die C is exposed and the second portion does not extend over the strip of the sidewall.
Stelzl does not expressly disclose wherein the die is a semiconductor die.
Riviere discloses a semiconductor package comprising a die, which is a semiconductor die, since it comprises semiconductor material (¶0034).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stelzl such that the die comprises a semiconductor material, and thereby is a semiconductor die as taught by Riviere for the purpose of utilizing a suitable and well-known configuration and composition of a die which is well known in the art (Riviere ¶0034). Thus, in the combined teachings of Stelzl and Riviere die C is considered a semiconductor die C.
The combined teachings, particularly, Stelzl does not expressly disclose the non-conductive coat having a uniform thickness on the sidewall of the semiconductor die.
Figure 1 of Hino discloses a coat 13, 15 (“bonding members”- ¶0029) having a uniform thickness on a sidewall (i.e., top sidewall) of a semiconductor die 2, 3 (“semiconductor devices”- ¶0019) (¶0029).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of the combined teachings such that the non-conductive coat, which is analogous to the coat in Hino, has a uniform thickness along its coverage of the semiconductor die as taught by Hino for the purpose of utilizing a suitable and well-known configuration of the coat element which improves the reliability of the coat element (Hino ¶0029). Thus, in the combined teachings including Hino it is taken that the non-conductive coat F has a uniform thickness in areas where the non-conductive coat F is formed on the semiconductor die C, which includes the sidewalls and the backside of the semiconductor die C and thereby including the first and second portions of the non-conductive coat.
Regarding claim 26, the combined teachings, particularly Figure 7 of Stelzl discloses wherein the uniform thickness is a second uniform thickness, and wherein the first portion of the non-conductive coat F has a first uniform thickness on the backside of the semiconductor die C (see combined teachings above in the rejection of claim 24).
Regarding claim 27, the combined teachings, particularly Figure 7 of Stelzl discloses wherein the first uniform thickness on the backside of the semiconductor die C is the same as the second uniform thickness of the sidewall of the semiconductor die C (see combined teachings above in the rejection of claim 24).
Regarding claim 29, Figure 7 of Stelzl discloses wherein the backside of the semiconductor die C is opposite the active surface of the semiconductor die C.
Regarding claim 30, Figure 7 of Stelzl discloses wherein the non-conductive coat F comprises at least one of epoxy, resin, paint, tape, mold compound, or laminate (¶¶0032-0032).
Regarding independent claim 31, Figure 7 of Stelzl discloses a package, comprising: 
a semiconductor die C (“chip”- ¶0051) including a backside (i.e., top side of C) and a frontside (i.e., bottom side of C) opposite the backside; and 
a non-conductive coat F (“film”, which comprises a non-conductive composition- ¶¶0032-0033, 0052) including a first portion covering the backside of the die C and a second portion covering a sidewall of the die C, the first portion having a first thickness and the second portion having a second thickness, wherein – 
the first portion has a width corresponding to a sum of a width of the die C and twice of the second thickness; and 
a strip SC (“structuring line”- ¶0054; see Fig. 5 for notation) of the sidewall of the die C is exposed and the second portion terminates at the strip SC of the sidewall.
Figure 1 of Riviere discloses a semiconductor package comprising a die 102 (“chip”- ¶0034), which is a semiconductor die, since it comprises semiconductor material (¶0034) and includes optical circuitry 120, 122 (“optical transmission region” and “optical reception region”- ¶0036).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stelzl such that the die comprises a semiconductor material, and thereby is a semiconductor die, and includes optical circuitry as taught by Riviere for the purpose of utilizing a suitable and well-known configuration, components and composition of a die which is well known in the art (Riviere ¶0034). Thus, in the combined teachings of Stelzl and Riviere die C is considered a semiconductor die C.
The combined teachings, particularly, Stelzl does not expressly disclose the first thickness being a first uniform thickness and the second thickness being a second uniform thickness.
Figure 1 of Hino discloses a coat 13, 15 (“bonding members”- ¶0029) having a uniform thickness on a sidewall (i.e., top sidewall) of a semiconductor die 2, 3 (“semiconductor devices”- ¶0019) (¶0029).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of the combined teachings such that the non-conductive coat, which is analogous to the coat in Hino, has a uniform thickness along its coverage of the semiconductor die as taught by Hino for the purpose of utilizing a suitable and well-known configuration of the coat element which improves the reliability of the coat element (Hino ¶0029). Thus, in the combined teachings including Hino it is taken that the non-conductive coat F has a uniform thickness in areas where the non-conductive coat F is formed on the semiconductor die C, which includes the sidewalls and the backside of the semiconductor die C, and thereby the non-conductive coat has a first uniform thickness and a second uniform thickness for its first and second portions, respectively.
Regarding claim 32, the combined teachings disclose wherein the semiconductor die C includes optical circuitry (120, 122- Riviere).
Regarding claim 33, the combined teachings, particularly Figure 7 of Stelzl discloses the package further comprising: 
a conductive terminal B (“bump connections” - ¶0051; see Fig. 2 for notation) coupled to the frontside of the semiconductor die C, wherein the conductive terminal B is coupled to the optical circuitry (120, 122- Riviere), since terminal B is physically coupled to die C including the optical circuitry of die C.
Regarding claim 34, the combined teachings disclose wherein the first uniform thickness is the same as the second uniform thickness (see the combined teachings above in the rejection of claim 31).
Regarding claim 35, the combined teachings, particularly Figure 7 of Stelzl discloses wherein the strip SC of the sidewall is adjacent to the frontside.
Regarding claim 36, the combined teachings, particularly Figure 7 of Stelzl does not expressly disclose wherein the strip SC of the sidewall has a width ranging from 10 microns to 15 microns.
However, it would have been obvious to form the width of the strip within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 38, the combined teachings, particularly Figure 7 of Stelzl discloses wherein the non-conductive coat F is configured to block at least one type of light from entering the semiconductor die C, since coat F is structured using laser (¶0038) which would inherently require coat F to block a type of light (i.e., laser) from entering die C.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Stelzl, Riviere and Hino in further view of Williams et al. (US 2015/0360424 A1, hereinafter “Williams”).
Regarding claim 3, Figure 7 of Stelzl discloses wherein the non-conductive coat F comprises a thermoplastic material (¶0032).
Stelzl does not expressly disclose wherein the non-conductive coat comprises an epoxy.
Williams discloses wherein epoxy is a commonly used thermoplastic material (¶0058).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the thermoplastic material of the non-conductive coat is an epoxy as taught by Williams for the purpose of utilizing a suitable and commonly used type of thermoplastic material (Williams ¶0058)
Claims 6-7 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Stelzl, Riviere and Hino in further view of Nishizaki et al. (US 2016/0293463 A1, hereinafter “Nishizaki”).
Regarding claim 6, the combined teachings, particularly Figure 7 of Stelzl discloses wherein the non-conductive coat F abuts the backside of the semiconductor die C and all the sidewalls of the semiconductor die C, since coat F is formed around die C (¶¶0022, 0025) such that it would cover all the sidewalls of die C.
Stelzl does not expressly disclose wherein the semiconductor chip has four sidewalls.
Figures 2A-2B of Nishizaki discloses a semiconductor die 10 (“semiconductor chips”- ¶0031), which has a rectangular shape and thereby four sidewalls (¶0031).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the semiconductor die has a rectangular shape and thereby four sidewalls as taught by Nishizaki for the purpose of utilizing a suitable and general shape of the semiconductor die (Nishizaki ¶0031). 
Furthermore, shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes. Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the semiconductor die is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious (In re Dailey, 149 USPQ 47 (CCPA 1976)).  It appears that these changes produce no functional differences and therefore would have been obvious.
Thus, in the combined teachings including Nishizaki it is taken that the non-conductive coat F is formed on the four sidewalls of semiconductor die C.
Regarding claim 7, the combined teachings, particularly Figure 7 of Stelzl discloses wherein the non-conductive coat F abuts the backside of the semiconductor die F and at least some, but not all, of each of the sidewalls of the semiconductor die C, since coat F is formed around die C (¶¶0022, 0025) such that it would cover all the sidewalls of die C except the exposed portions SC of each of the sidewalls.
Stelzl does not expressly disclose wherein the semiconductor chip has four sidewalls.
Figures 2A-2B of Nishizaki discloses a semiconductor die 10 (“semiconductor chips”- ¶0031), which has a rectangular shape and thereby four sidewalls (¶0031).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the semiconductor die has a rectangular shape and thereby four sidewalls as taught by Nishizaki for the purpose of utilizing a suitable and general shape of the semiconductor die (Nishizaki ¶0031). 
Furthermore, shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes. Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the semiconductor die is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious (In re Dailey, 149 USPQ 47 (CCPA 1976)).  It appears that these changes produce no functional differences and therefore would have been obvious.
Thus, in the combined teachings including Nishizaki it is taken that the non-conductive coat F is formed on the four sidewalls of semiconductor die C except the exposed portions SC of each of the sidewalls.
Regarding claim 28, the combined teachings, particularly Figure 7 of Stelzl discloses wherein the non-conductive coat F abuts the backside of the semiconductor die F and at least some, but not all, of each of the sidewalls of the semiconductor die C, since coat F is formed around die C (¶¶0022, 0025) such that it would cover all the sidewalls of die C except the exposed portions SC of each of the sidewalls.
Stelzl does not expressly disclose wherein the semiconductor chip has four sidewalls.
Figures 2A-2B of Nishizaki discloses a semiconductor die 10 (“semiconductor chips”- ¶0031), which has a rectangular shape and thereby four sidewalls (¶0031).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the semiconductor die has a rectangular shape and thereby four sidewalls as taught by Nishizaki for the purpose of utilizing a suitable and general shape of the semiconductor die (Nishizaki ¶0031). 
Furthermore, shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes. Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the semiconductor die is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious (In re Dailey, 149 USPQ 47 (CCPA 1976)).  It appears that these changes produce no functional differences and therefore would have been obvious.
Thus, in the combined teachings including Nishizaki it is taken that the non-conductive coat F is formed on the four sidewalls of semiconductor die C except the exposed portions SC of each of the sidewalls.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Stelzl, Riviere and Hino in further view of Kishi et al. (US 2014/0252387 A1, hereinafter “Kishi”).
Regarding claim 37, the combined teachings, particularly Figure 7 of Stelzl discloses wherein the non-conductive coat F has adhesive properties (¶¶0032-0033).
Stelzl does not expressly disclose wherein the non-conductive coat is exclusive of filler particles.
Figure 1B of Kishi discloses a non-conductive coat 70 (“intermediate layer”- ¶0036) comprising filler particles 72 (“filler”- ¶0051) which improves the adhesive strength of the coat 70 (¶0051).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the non-conductive coat is exclusive of filler particles as taught by Kishi for the purpose of utilizing a suitable and well-known composition of the non-conductive coat to improve the adhesive strength of the coat (Kishi ¶0051).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/           Primary Examiner, Art Unit 2895